Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1, 8, 14, and 15 are objected to with respect to “particular facility.”  Clarification is requested with respect to what Applicant intends to represent a particular facility.

Claims 3, 10, and 17 are objected to for insufficient antecedent basis for “the same.”  Appropriate correction is required.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) comparing, by the processor, the real-time airflow pattern to a predetermined airflow pattern.   This limitation is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” 
 

This judicial exception is not integrated into a practical application because the inclusion of a processor represents mere instructions to apply; the HVAC system and facility are recited generally so as to generally link the abstract idea to the field of endeavor; and receiving an alert by the processor represents insignificant extra-solution activity, see 2106.05(d).
 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving airflow represents insignificant extra-solution activity, see 2106.05(d).
  Claims 2, 3, 9, 10, 16, and 17 are rejected under the same rationale as claim for providing insignificant extra solution activity, see 2106.05(d)
   Claims 4, 11, and 18 recite tangential data gathering which does not represent significantly more, see 2106.05(d).
   Claims 5 and 19 generally link the abstract idea to the field of airflow analysis based upon describing structural details of providing wind power generation.
    Claims 6 and 20 generally recite the type of anomaly which falls within a mental process of recognizing at least an intruder.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-4, 6, 8-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (USPN 10506411) in view over Lyons (PG/PUB 20160097555)


Claim 1. 
 Jacob teaches a computer-implemented method for anomaly detection in a data processing system comprising a processor and a memory comprising instructions which are executed by the processor, the method comprising: 
     receiving, by the processor, a real-time airflow pattern detected from an
     comparing, by the processor, the real-time airflow pattern to a predetermined airflow pattern for the HVAC system (Col 16 lines 38-67, see also Col 19 lines 51-67, Col 14 lines 9-38, Col 17 lines 3-15, col 18 lines 14-45)
     when the real-time airflow pattern is different from the predetermined airflow pattern, receiving, by the processor, an alert message indicating an anomaly

Lyons et al. teaches an airflow alerter (ABSTRACT, Figure 1-100 e.g. see processor based anemometer as reading on airflow alerter).  Jacob teaches receiving air flow from a sensor, Figure 3

   receiving, by the processor, a real-time airflow pattern detected from an

The combination of Lyons and Jacob teaches an airflow alerter configured to send airflow pattern data to the processor of Jacob for analysis.  The combination does not expressly teach an alert message indicating an anomaly from the airflow alerter.  Jacob teaches a pertinent function of sending an alert from an airflow alerter to a processor (Col 6 lines 58-67 thru. Col 7 lines 10-40)
     Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Lyons and Jacob would achieve an expected and predictable result comprising when the real-time airflow pattern is different from the predetermined airflow pattern, receiving, by the processor, an alert message indicating an anomaly from the airflow alerter.  Jacob teaches a pertinent function of sending an alert to the processor in response to determining an airflow anomaly. Jacob, as modified by Lyon, teaches an airflow alerter (e.g. processor based anomemeter configured to transmit data).  One of ordinary skill in the art 


Claim 2. 
   The applied combination of prior art teaches the method of claim 1, further comprising: redirecting, by the processor, the alert message to a security information and event management (STEM) system for a further analysis; and issuing, by the processor, an alert to a user (Jacobs, Col 1 lines 25-30, col 5 lines 55-59, Col 6 lines 58-67, Col 15 lines 40-55, Col 21 lines 8-67), see MPEP 2141.03.
     

Claim 3. 
The applied combination of prior art teaches the method of claim 1, further comprising: when the real-time airflow pattern is the same as the predetermined airflow pattern, receiving, by the processor, a heartbeat message from the airflow alerter (Jacob, Col 1 lines 25-30, col 5 lines 55-59, Col 6 lines 58-67, Col 15 lines 40-55, Col 21 lines 8-67) 


The applied combination of prior art teaches the method of claim 1, wherein the airflow alerter is an anemometer, wherein the anemometer includes a memory storing the predetermined airflow pattern (supra claim 1, see also Lyons, ABSTRACT, Figure 5-520, 540)

Claim 6. 
  The applied combination of prior art teaches the method of claim 1, wherein the anomaly is an intrusion of an intruder or a malfunction of the HVAC system (Jacob, ABSTRACT)


Claim 8. 
  The applied combination of prior art teaches a computer program product for anomaly detection, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: receive a real-time airflow pattern detected from an airflow alerter, wherein the real- time airflow pattern is generated by a heating, ventilation, and air conditioning (HVAC) system in a particular facility; compare the real-time airflow pattern to a predetermined airflow pattern for the HVAC system; and when the real-time airflow pattern is different from the predetermined airflow pattern, receive an alert message indicating an anomaly from the airflow alerter.  
   Claim 8 is rejected under the same rationale and combination of prior art as set forth in claim 1.

Claim 9. 


Claim 10. 
The applied combination of prior art teaches the computer program product as recited in claim 8, wherein the processor is further caused to when the real-time airflow pattern is the same as the predetermined airflow pattern,
    PNG
    media_image1.png
    19
    443
    media_image1.png
    Greyscale
  
Supra claim 3
Claim 11. 
The applied combination of prior art teaches the computer program product as recited in claim 8, wherein the airflow alerter is an anemometer, wherein the anemometer includes a memory storing the predetermined airflow pattern, supra claim 4

 

Claim 13.
The applied combination of prior art teaches the computer program product as recited in claim 8, wherein the anomaly is an intrusion of an intruder or a malfunction of the HVAC system, supra claim 6


The applied combination of prior art teaches the computer program product as recited in claim 8 but does not teach the placement limitation.  Jacob teaches a door or window, Col 1 lines 20-30.  Lyons teaches an airflow alerter, supra claim 1.  
   One of ordinary skill in the art before the effective filing date of the claimed invention combining the teachings of Jacob and Lyons would achieve an expected and predictable result comprising:
   wherein the airflow alerter is placed next to a window or a door of the particular facility.  

    One of ordinary skill in the art would be motivated to place the airflow alerter next to a windor or door to detect airflow patterns for potential intrusion, as described by Jacob, ABSTRACT.

Claim 15.
   The applied combination of prior art teaches a system for anomaly detection, comprising: a processor configured to  receive a real-time airflow pattern detected from an airflow alerter, wherein the real- time airflow pattern is generated by a heating, ventilation, and air conditioning (HVAC) system in a particular facility; P201906190US01Page 20 of 22compare the real-time airflow pattern to a predetermined airflow pattern for the HVAC system; and when the real-time airflow pattern is different from the predetermined airflow pattern, receive an alert message indicating an anomaly from the airflow alerter.  
   Claim 15 is rejected under the same rationale and combination of prior art as set forth in claim 1.


 The applied combination of prior art teaches the system as recited in claim 15, wherein the processor is further configured to redirect the alert message to a security information and event management (SIEM) system for a further analysis; and issue an alert to a user, supra claim 2  

Claim 17. 
  The applied combination of prior art teaches the system as recited in claim 15, wherein the processor is further configured to when the real-time airflow pattern is the same as the predetermined airflow pattern, receive a heartbeat message from the airflow alerter, supra claim 3

Claim 18. 
The applied combination of prior art teaches the system as recited in claim 15, wherein the airflow alerter is an anemometer, wherein the anemometer includes a memory storing the predetermined airflow pattern, supra claim 4


Claim 20. 
The applied combination of prior art teaches the system as recited in claim 15, wherein the anomaly is an intrusion of an intruder or a malfunction of the HVAC system (Jacob, ABSTRACT, supra claim 6.


s 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jacob (USPN 10506411) in view over Lyons (PG/PUB 20160097555) in view over TUERK (PG/PUB 20170331322)
Claim 5.
The applied combination of prior art teaches the method of claim 4 but does not teach the battery limitations as described below.  TUERK et al. teaches wherein the anemometer further includes one or more conductive ends and a battery, wherein the battery is charged by a wind power generated by the one or more conductive ends (Figure 3-30,38)

Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Jacob, as modified by Lyons, and TUERK, would achieve an expected and predictable result comprising wherein the anemometer further includes one or more conductive ends and a battery, wherein the battery is charged by a wind power generated by the one or more conductive ends.  One of ordinary skill in the art would be motivated to apply TUERK for providing energy harvesting, 0007-0009.

Claim 12. 
The applied combination of prior art teaches the computer program product as recited in claim 11, wherein the anemometer further includes one or more conductive ends and a battery, wherein the battery is charged by a wind power generated by the one or more conductive ends, supra claim 5

Claim 19. 




Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacob (USPN 10506411) in view over Lyons (PG/PUB 20160097555) in view over Arts (PG/PUB 2005/0211415)

Claim 7. 
The applied combination of prior art teaches the method of claim 1 but does not teach the placement limitation as described below.  Arts teaches wherein the airflow alerter is placed on the HVAC system (0017)
   
Therefore, before the effective filing date of the claimed invention, one of ordinary skill in the art combining the teachings of Jacob, Lyons, and Art would achieve an expected and predictable result comprising wherein the airflow alerter is placed on the HVAC system.  One of ordinary skill in the art applying the teachings of Art, namely providing an integrated airflow system, to the teachings of Jacob, as modified by Lyon, namely providing an airflow alerter, would achieve an expected and predictable result.  Whether a device is separate or integral to the HVAC system, one of ordinary skill in the art would realize an improved invention via monitoring airflow disturbances of the HVAC system via providing an integrated system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645. The examiner can normally be reached M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRIN D DUNN/Patent Examiner, Art Unit 2117